Citation Nr: 0105059	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-02 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

2.  Entitlement to service connection for loss of libido 
("sex drive") due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for poor concentration 
due to an undiagnosed illness.

5.  Entitlement to service connection for mood swings due to 
an undiagnosed illness.

6.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

7.  Entitlement to service connection for multiple joint pain 
due to an undiagnosed illness.

8.  Entitlement to service connection for diarrhea due to an 
undiagnosed illness.

9.  Entitlement to service connection for facial itching due 
to an undiagnosed illness.

10.  Entitlement to service connection for back disability 
secondary to service-connected knee disabilities.

11.  Entitlement to service connection for leg disability 
secondary to service-connected knee disabilities.

12.  Entitlement to service connection for thigh disability 
secondary to service-connected knee disabilities.

13.  Entitlement to service connection for bilateral ankle 
disability secondary to service-connected knee disabilities.

14.  Entitlement to service connection for bilateral foot 
disability secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1990 to October 1991 including service in the 
Southwest Asia theater of operations.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Preliminary review of the record reveals that the 
disabilities at issue were denied by prior final rating 
decisions on a direct service connection theory of service 
connection.  The issues presently on appeal arise from claims 
based either on a undiagnosed illness theory of service 
connection pursuant to 38 U.S.C.A. § 1117 (West 1991) or a 
secondary service connection theory pursuant to 38 C.F.R. 
§ 3.310.  It does not appear that these avenues for 
establishing service connection were considered in the prior 
final rating decisions, and it is therefore appropriate for 
the Board to view these as new claims.  However, to the 
extent that the disabilities at issue were denied in prior 
final rating decisions on a direct incurrence theory, the 
provisions of 38 U.S.C.A. § 5108 regarding the reopening of 
claims are applicable, and there does not appear to have been 
any attempt by the veteran to reopen the claims on that 
basis.  Accordingly, the Board has styled the issues as 
described in the first two page of this decision, and this 
decision is limited only to consideration of the issues under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.310 as appropriate to 
the veteran's contentions as to each issue.  


FINDINGS OF FACT

1.  The veteran has been diagnosed as suffering from 
depression and dysthymic disorder, both of which are known 
clinical diagnoses; her symptoms of memory loss, loss of 
libido, fatigue, poor concentration and mood swings are 
attributable to these known clinical diagnoses.

2.  The veteran has been diagnosed as suffering from various 
skin conditions, including acne, folliculitis and seborrheic 
dermatitis, all of which are known clinical diagnoses; her 
facial itching is attributable to these known clinical 
diagnoses.

3. The veteran has been diagnosed as suffering from various 
musculoskeletal conditions, including bilateral 
patellofemoral syndrome, status post acromioclavicular joint 
surgical repair, pes planus and plantar fasciitis, all of 
which are known clinical diagnoses; her multiple joint pain 
is attributable to these known clinical diagnoses.

4.  The veteran has been diagnosed as suffering from 
irritable bowel syndrome (IBS), which is a known clinical 
diagnosis; her diarrhea is attributable to this known 
clinical diagnosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
disability due to undiagnosed illness have not been met with 
regard to memory loss, loss of libido, fatigue, poor 
concentration, mood swings, multiple joint pain and diarrhea.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
various symptoms as a result of an undiagnosed illness, 
stemming from her service in the Persian Gulf.  The law 
(38 U.S.C.A. § 1117 (West, Supp. 1999)) provides for 
presumptive service connection in cases where a veteran 
offers competent, objective medical or lay evidence of a 
chronic disability resulting from an undiagnosed illness 
which became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
(SWA) during the Persian Gulf War (PGW), or that became 
manifest to a degree of 10 percent or more between the end of 
her service in that theater during the PGW and December 31, 
2001.  38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
generally apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, after reviewing the record pertinent to the 
claims based on memory loss, loss of libido, fatigue, poor 
concentration, mood swings, multiple joint pain and diarrhea, 
the Board finds that there has effectively been substantial 
compliance with the provisions of the new legislation.  In 
this regard, the Board notes that the veteran has been 
afforded numerous VA medical examinations over the past 
several years which fully and clearly document these 
complaints.  Given the basis for the Board's determination as 
to these issues as hereinafter more particularly explained, 
the medical records now in the claims file allow for informed 
and equitable review of these issues.  No useful purpose 
would be served by delaying appellate review for further 
developmental action as to these issues. 

The record shows that the veteran was recalled to active duty 
in December 1990 and served during the Persian Gulf War in 
SWA from December 1990 to April 1991 as a member of a 
personnel support company.  She was separated from active 
duty in October 1991.  

The veteran testified before a hearing officer at the RO in 
April 1998.  In essence, according to her testimony, the 
onset of symptoms of diarrhea, joint pain, sinus infection, 
fatigue, shortness of breath and headaches occurred during 
her service in SWA, and persisted continuously until the 
present.  

Reviewing the veteran's claims for service connection for 
memory loss, loss of libido, fatigue, poor concentration, and 
mood swings, the Board observes that health care providers 
have noted those symptoms in connection with her known 
clinical diagnoses of depression and dysthymic disorder (see, 
e.g., VA mental status evaluations dated in August 1993, May 
1995; VA medical examination reports dated in June 1995, June 
1996, June 1998, March 1999; VA outpatient treatment reports 
dated in June and July 1995, October 1996, August 1997).  Her 
complaints of multiple joint pain appear to be accounted for 
by the diagnoses of bilateral patellofemoral syndrome (see, 
e.g., service medical records; VA outpatient treatment report 
dated in February 1994), mechanical low back pain, status 
post acromioclavicular joint surgical repair (see VA medical 
examination report dated in June 1996), pes planus and 
plantar fasciitis (see VA medical examination report dated in 
June 1998).  Diarrhea has been associated with a diagnosis of 
irritable bowel syndrome (see, e.g., VA Persian Gulf Registry 
screening letter dated in April 1994; VA outpatient treatment 
records dated in January 1995; VA medical examination reports 
dated in November 1993, June 1996), and facial itching has 
been associated with the diagnoses of acne, folliculitis and 
seborrheic dermatitis (see, e.g., VA medical examination 
report dated in November 1993; Persian Gulf Registry 
screening letter dated in April 1994; VA outpatient treatment 
records dated in June 1997).  

Under 38 U.S.C.A. § 1117, VA may pay compensation to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness.  By regulation, VA has 
determined that these may include symptoms such as fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms and cardiovascular signs or symptoms.  See 
38 C.F.R. § 3.317(b).  The symptoms, however, cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  The VA General Counsel's office has 
further determined that service connection may not be 
presumptively established under 38 U.S.C. § 1117(a) for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  See VAOPGCPREC 8-98 (O.G.C. 
Prec. 8-98), 63 Fed. Reg. 56703 (1998).

Since the veteran's complaints of memory loss, loss of 
libido, fatigue, poor concentration, mood swings, diarrhea, 
and facial itching are accounted for by known clinical 
diagnoses, on the basis of competent medical evidence, her 
claims for service connection for those symptoms under the 
presumptive provisions of 38 U.S.C.A. § 1117 must be denied.  
The Board notes in closing that many of the claimed symptoms 
are shown to be related to the veteran's major depression, 
residuals of a left shoulder injury, patellofemoral pain 
syndrome of the right knee and patellofemoral pain syndrome 
of the left knee.  Service connection has already been 
established for these four disabilities.  


ORDER

Entitlement to service connection for memory loss, loss of 
libido, fatigue, poor concentration, mood swings, multiple 
joint pain, diarrhea, and facial itching due to undiagnosed 
illness under the presumptive provisions of 38 U.S.C. § 1117 
is not warranted.  To this extent, the appeal is denied. 


REMAND

The veteran has also advanced a claim of service connection 
for headaches due to undiagnosed illness as well as claims of 
service connection for back disability, leg disability, thigh 
disability, bilateral ankle disability, and bilateral foot 
disability secondary to her service-connected knee 
disabilities.  The Board, after reviewing the record as to 
these issues, finds that additional action and development 
pursuant to the Veterans Claims Assistance Act of 2000 is 
necessary before it may properly undertake appellate review.  
In this regard, appropriate VA medical examination and 
requests for medical opinions appears to be in order. 


Accordingly, this case is REMANDED for completion of the 
following actions:

1.  The RO should undertake a review of 
the record to ensure that all pertinent 
service medical records, VA medical 
records and private medical records have 
been associated with the claims file.  
Appropriate action to obtain any such 
records as well as any other action 
required by the Veterans Claims Assistance 
Act of 2000 should be undertaken by the 
RO.  

2.  The veteran should be scheduled for 
special VA medical examinations 
appropriate to the claimed headache, back, 
leg, thigh, ankle and foot disorders.  It 
is imperative that the claims file be made 
available to the examiners for review in 
connection with such examinations, and all 
medically indicated special studies and 
tests should be accomplished.  

With regard to the headache issue, the 
appropriate examiner should clearly 
indicate all examination results and 
should clearly indicate whether the 
claimed headaches can be attributed to a 
known clinical diagnosis.  Clarification 
as to the type of headache disorder and 
its likely etiology is also requested.  

With regard to the issues dealing with 
back, leg, thigh, ankle and foot 
disorders, the appropriate examiner(s) 
should clearly report all found disorders 
which can be medically diagnosed.  As to 
each such medically diagnosed disorder of 
the back, legs, thighs, ankles and feet, 
the examiner(s) should offer an opinion as 
to whether or not such disorder is 
proximately due to or the result of the 
service-connected knee disabilities or has 
been aggravated by such service-connected 
knee disabilities.  A detailed rationale 
is hereby requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for headaches due to undiagnosed 
illness.  The RO should also determine 
whether service connection is warranted 
for disorders of the back, legs, thighs, 
ankles and feet secondary to the veteran's 
service-connected knee disabilities under 
38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet.App. 439 (1995).  The veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case addressing each issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.  

The purpose of this REMAND is to comply with the assistance 
to the veteran provisions of the Veterans Claims Assistance 
Act of 2000, and to ensure that all due process requirements 
are met.  The veteran and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



